Per Curiam.
This suit was brought to recover damages under the Death act. The trial resulted in a verdict of $3,000 in favor of the plaintiff. The defendant James Birtwhistle obtained a rule to show cause, and writes down eleven reasons for a new trial. The view that we take of the case, it is only necessary to consider the first reason, viz., the verdict of the jury is contrary to the weight of the evidence. It seems quite unnecessary to state'the evidence in detail. Our reading of the record leads us to the conclusion that so far as the defendant James Birtwhistle is concerned, the verdict against him is clearly against the weight of the evidence, and the rule to show cause will be made absolute.